                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

MKV INVESTMENTS LLC, an Iowa limited                      )
liability company,                                        )
                                                          )
                 Plaintiff,                               )
                                                          )            No. 18 C 4815
        v.                                                )
                                                          )            Judge Sara L. Ellis
SIERRA CONSULTING INC., an Illinois                       )
corporation,                                              )
                                                          )
                 Defendant.                               )

                                                    ORDER

       The Court denies Defendant Sierra Consulting Inc.’s motion to dismiss [27] Count I of
the complaint [1]. See Statement for further details.

                                                STATEMENT 1

        Plaintiff MKV Investments LLC (“MKV”) contracted to sell its commercial real estate
condominium (the “Property”) to Defendant Sierra Consulting Inc. (“Sierra”). The parties both
signed the contract, and MKV performed its obligations under the contract. However, after an
appraisal revealed that the Property was worth less than Sierra had agreed to pay, Sierra
attempted to renegotiate the purchase price, which MKV declined. One day before the contract
required the sale to close, Sierra emailed MKV a “termination of contract letter.” Sierra never
closed on the Property.

       MKV then filed suit, pursuing claims for specific performance of the contract (Count I)
and breach of contract (Count II). Sierra moves to dismiss Count I on the grounds that damages
would provide an adequate legal remedy.

        A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not
its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.
1990). In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-
pleaded facts in the plaintiff’s complaint and draws all reasonable inferences from those facts in
the plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive
a Rule 12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a
claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.
1937, 173 L. Ed. 2d 868 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.

1
  The facts in this Statement are taken from MKV’s complaint [1] and exhibits attached thereto and are presumed
true for the purpose of resolving Sierra’s motion to dismiss. See Virnich v. Vorwald, 664 F.3d 206, 212 (7th Cir.
2011); Local 15, Int’l Bhd. of Elec. Workers, AFL-CIO v. Exelon Corp., 495 F.3d 779, 782 (7th Cir. 2007).
Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Iqbal, 556 U.S. at 678.

        As an initial note, specific performance is a remedy, not a cause of action. MiMedx Grp.,
Inc. v. Fox, No. 16 CV 11715, 2017 WL 3278913, at *5 (N.D. Ill. Aug. 2, 2017) (citing LaSalle
Nat’l Bank v. Metro. Life Ins. Co., 18 F.3d 1371, 1376 (7th Cir. 1994)) (dismissing the plaintiff’s
claim for specific performance on that basis). However, it is clear that with Count I, MKV
merely seeks specific performance as a remedy for breach of contract. “Accordingly, [the]
complaint contains only one cause of action for breach of contract and seeks relief in the form of
damages and specific performance.” Artistic Framing, Inc. v. Hospitality Res., Inc., No. 12 C
6997, 2013 WL 2285797, at *2 (N.D. Ill. May 23, 2013).

        The question here is whether specific performance is an appropriate remedy for this
breach of contract claim. “Specific performance is an exceptional remedy and is normally
available only when damages constitute an inadequate remedy.” TAS Distrib. Co. v. Cummins
Engine Co., 491 F.3d 625, 637 (7th Cir. 2007). However, “[i]t is well settled that a vendor of
real estate may seek specific performance of a contract to buy and sell real estate even though he
only seeks money.” Vincent v. Vits, 566 N.E.2d 818, 820, 208 Ill. App. 3d 1, 152 Ill. Dec. 941
(1991).

        The case here is exactly that situation: a real estate seller seeking specific performance of
a contract to buy and sell real estate. While the cases that MKV cites in its response are all cases
where the buyer seeks specific performance of a contract for the sale of real estate, Illinois law is
clear that specific performance is also an appropriate remedy where the property seller is the
plaintiff. Id. (“Certainly, plaintiffs here may seek specific performance even though they only
seek the money owed under the contract.”); Prospect Enters. v. Ruff, No. 10-1026, 2011 WL
2683004, at *3 (C.D. Ill. July 11, 2011) (“Generally, contracts to convey real estate will be
enforced by specific performance on the grounds that perfect justice cannot be done at law. The
remedy is available to either the buyer or the seller.”); Nave v. Heinzmann, 801 N.E.2d 121, 125,
344 Ill. App. 3d 815, 279 Ill. Dec. 829 (2003) (“Where a contract for the sale of real estate has
been entered into without misrepresentation, unfairness, or superior advantage, specific
performance will be granted to either the buyer or the seller.”); Bowman v. Dixon Theatre
Renovation, Inc., 581 N.E.2d 804, 808, 221 Ill. App. 3d 35, 163 Ill. Dec. 650 (1991) (“Because
of the uniqueness of real estate, a vendor may seek specific performance of a contract even
though he seeks only money.”). Thus, MKV may seek specific performance as a remedy, and
the Court denies Sierra’s motion to dismiss.




Date: February 11, 2019                                       /s/_Sara L. Ellis______________




                                                  2
